           Case 1:18-cv-12103-KPF Document 63 Filed 06/11/21 Page 1 of 1

                 Michael Faillace & Associates, P.C.
                                     Employment and Litigation Attorneys

 60 East 42nd St.                                                            Telephone: (212) 317-1200
 New York, New York 10165                                                     Facsimile: (212) 317-1620



                                                                             June 11, 2021

 BY ECF & ELECTRONIC MAIL
 Honorable Katherine Polk Failla
 United States District Judge
 United States District Court
 Southern District of New York
                                                           MEMO ENDORSED
 40 Foley Square
 New York, NY 10007

                Re:     Suy, et al. v. Excel Food Corp., et al.,
                        18 Civ. 12103 (KPF)

 Your Honor:

         This firm represents Plaintiff in the above-referenced matter. The parties will be resolving
 this case through a Rule 68 Offer of Judgment (the “Offer”) pursuant to Mei Xing Yu v. Hasaki
 Rest., Inc., 944 F.3d 395, 414 (2d Cir. 2019). However, the parties need a bit more time to finalize
 their materials and submit the Offer to the Court. As such, the parties respectfully request that the
 deadline to submit settlement materials to the Court by June 14, 2021 be converted to a deadline
 to submit the Offer, and be extended by three weeks. This is the first request of its kind and is
 submitted on consent.

         The parties thank the Court for its time and attention to this matter.

                                                   Respectfully Submitted,

                                                   _______/s/_________________
                                                   Jesse Barton, Esq.
                                                   Michael Faillace & Associates, P.C.
                                                   Attorneys for Plaintiff

Application GRANTED. The parties shall file the proposed Rule 68
Judgment on or before July 6, 2021.


                                                           SO ORDERED.
Dated:     June 11, 2021
           New York, New York


                                                           HON. KATHERINE POLK FAILLA
                                                           UNITED STATES DISTRICT JUDGE

                        Certified as a minority-owned business in the State of New York
